Citation Nr: 0105869	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-17 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for arthritis, right 
shoulder, claimed as secondary to service connected gunshot 
wound residuals.

3.  Entitlement to an increased evaluation for wound Muscle 
Groups II and IV, right, currently evaluated as 40 percent 
disabling.

4.  Entitlement to an increased evaluation for residuals, 
pleural cavity injuries, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.  This appeal arises from May 1999 and August 1999 
rating decisions of the Department of Veterans Affairs (VA), 
North Little Rock, Arkansas, regional office (RO).  

The issue of entitlement to service connection for post-
traumatic stress disorder will be addressed in the remand 
portion of this document.


FINDINGS OF FACT

1.  Arthritis of the shoulder has not been shown to be 
causally related to the veteran's service connected gunshot 
wound residuals.

2.  Residuals of wound to the right upper chest and shoulder 
are manifested by pain, and impairment of Muscle Groups II 
and IV, with slight limitation of right shoulder motion, and 
without distinct neurologic or other impairment.

3.  The veteran's service connected residuals of pleural 
cavity injuries are not manifested by any lung or parenchymal 
impairment; nor is there any showing of scattered rales, 
limitation of excursion of the diaphragm or of lower chest 
expansion as a result of the service connected disability.






CONCLUSIONS OF LAW

1.  The veteran's current arthritis, right shoulder, is not 
due to or the proximate result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110 (West 1991); 38 C.F.R. 
§ 3.310(a) (2000).

2.  The criteria for an evaluation in excess of 40 percent 
for wound, Muscle Groups II and IV, right, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, § 4.55, 
4.56, 4.73, Code 5203 (2000).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals, pleural cavity injuries, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, § 4.97, 
Code 6843 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Arthritis- Secondary Service Connection

The law provides that service connection will be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).  In pertinent part, service connection has been 
granted for wound, Muscle Groups II and IV, right, and 
residuals, pleural cavity injuries.  These disabilities are 
the result of a gunshot wound suffered in September 1944.  

The veteran contends that his current arthritis of the right 
shoulder is a result of his service connected wound 
residuals.  The service medical records describe the wounds 
suffered in September 1944 as hemothorax, right, moderate; 
wound, perforating, moderate, right chest; and fractures, 
compound, comminuted, complete, 7th and 8th ribs, right.

The first medical evidence of arthritis of the shoulder came 
on the VA examination in April 1999.  The examiner noted that 
X-rays showed bilateral degenerative joint disease of both 
shoulders.  He further stated that the veteran's degenerative 
arthritis was associated with the aging process and not 
related to his service-connected wound.

Thus, the only medical opinion of record that address the 
issue of causation indicates that there is no causal 
relationship between the veteran's service connected gunshot 
wound residuals and his current arthritis of the right 
shoulder.  In fact, the VA examiner noted that the veteran 
had degenerative joint disease of both shoulders that was the 
result of the aging process.  Consequently, the Board finds 
that the preponderance of the evidence is against a finding 
of service connection for arthritis of the right shoulder on 
a secondary basis.  38 U.S.C.A. §§ 1101, 1110 (West 1991); 38 
C.F.R. § 3.310(a) (2000).

The Veterans Claims Assistance Act of 2000 (VCAA) expands the 
notification requirements and development procedures in 
connection with the duty to assist.  However, the Board finds 
that with respect to this claim all possible development has 
been conducted.  The veteran has been provided with a VA 
examination and relevant medical records were obtained.  

Increased Ratings Claims

The service medical records show that the veteran suffered a 
gunshot wound to the right upper chest in combat in September 
1944.  The wounds were described as hemothorax, right, 
moderate; wound, perforating, moderate, right chest; and 
fractures, compound, comminuted, complete, 7th and 8th ribs, 
right.

Service connection was granted in February 1946, and an 
October 1946 rating decision assigned a 40 percent evaluation 
for wound, Muscle Groups II and IV, right, and a 20 percent 
evaluation for residuals, pleural cavity injuries.  These 
ratings have been in effect since that time.  The veteran 
contends that he is entitled to higher ratings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  

Wound, Muscle Groups II and IV, Right

Muscle group damage is categorized as mild, moderate, 
moderately severe and/or severe and evaluated accordingly.  
38 C.F.R. § 4.56.  The Board is aware that the rating 
criteria for muscle group injuries were changed, effective 
July 3, 1997.  See 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 
5301-5329.  38 C.F.R. §§ 4.47-4.54, 4.72 were removed and 
reserved.  The veteran's claim arose subsequent to the July 
1997 revision, and only the new version of the laws and 
regulations are applicable.  VAOPGCPREC 3-2000 (2000).

The VA regulations relating to rating muscle injuries state:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions. (b) 
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323). (c) There will 
be no rating assigned for muscle groups which act upon an 
ankylosed joint, with the following exceptions: (1) In the 
case of an ankylosed knee, if muscle group XIII is disabled, 
it will be rated, but at the next lower level than that which 
would otherwise be assigned. (2) In the case of an ankylosed 
shoulder, if muscle groups I and II are severely disabled, 
the evaluation of the shoulder joint under diagnostic code 
5200 will be elevated to the level for unfavorable ankylosis, 
if not already assigned, but the muscle groups themselves 
will not be rated. (d) The combined evaluation of muscle 
groups acting upon a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and II acting upon the 
shoulder. (e) For compensable muscle group injuries which are 
in the same anatomical region but do not act on the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups. (f) For muscle 
group injuries in different anatomical regions which do not 
act upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of Sec. 4.25.  38 C.F.R. § 4.55 (2000).

The regulations with respect to the evaluation of muscle 
disabilities state:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue- pain, 
impairment of coordination and uncertainty of movement. (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles--(i) Type of injury. Simple wound of 
muscle without debridement or infection. (ii) History and 
complaint. Service department record of superficial wound 
with brief treatment and return to duty. Healing with good 
functional results. No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section. (iii) 
Objective findings. Minimal scar. No evidence of fascial 
defect, atrophy, or impaired tonus. No impairment of function 
or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (2000).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes. 38 C.F.R. § 4.69 (2000).  The evidence 
shows the veteran is right-hand dominant.  Thus, his right 
upper extremity is his major extremity for rating purposes.

38 C.F.R. § 4.73, Diagnostic Code 5302 pertains to Muscle 
Group II, which includes the pectoralis major II 
(costosternal), latissimus dorsi and teres major, the 
pectoralis minor, and the rhomboid, and controls depression 
of the arm from vertical overhead to hanging at the side of 
the body and downward rotation of the scapula.  A maximum 40 
percent evaluation is warranted for severe muscle impairment 
of the major arm.

38 C.F.R. § 4.73, Diagnostic Code 5304 pertains to Muscle 
Group IV, which consists of the supraspinatus, infraspinatus 
and teres minor, the subscapularis, and the coracobrachialis 
and which controls stabilization of the shoulder against 
injury in strong movements, holding the head of the humerus 
in socket, abduction, and outward rotation and inward 
rotation of arm.  A maximum 30 percent evaluation is 
warranted for severe muscle impairment of the major arm.

A VA examination was conducted in April 1999.  The veteran 
complained of pain in his shoulders, with the right more 
symptomatic than the left.  On examination, the veteran 
could, with effort, abduct the shoulder from 0 to 120 
degrees, and he had forward elevation from 0 degrees to 
approximately 120 degrees.  Rotation was within normal 
limits, and function of the forearm was normal.  Range of 
motion of the left shoulder was somewhat better than on the 
right.  The entry and exit wounds were both small, well-
healed, circular wounds.  X-rays suggested post thoracotomy 
changes on the right consistent with the injury.  The 
diagnosis was penetrating gunshot wound of the chest, right, 
with injury to Muscle Groups II and IV.  The examiner noted 
that the limitation of motion of the veteran's shoulders, 
particularly on the right, was probably related to 
degenerative arthritis associated with the aging process and 
not related to the service connected wound.

In pertinent part, 38 C.F.R. § 4.55(d) provides that the 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint.  In this case, 
unfavorable ankylosis of the major shoulder, with abduction 
limited to 25 degrees from the side, warrants a 50 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2000).  The evidence does not show left shoulder abduction 
limited to 25 degrees from the side or any ankylosis of the 
veteran's shoulder joint.  The currently assigned 40 percent 
is lower than the percentage warranted for unfavorable 
ankylosis, consistent with 38 C.F.R. § 4.55(d).  Insofar as 
injury to Muscle Group, II and IV results in a limitation of 
shoulder motion with pain and discomfort, separate ratings 
under Diagnostic Codes 5302 and 5304 are not warranted.  See 
38 C.F.R. §§ 4.14, 4.55.  The assigned 40 percent rating, 
which is protected, is thus the maximum available based on 
muscle injury to the right, major, shoulder under 38 C.F.R. § 
4.73.

The Board has considered the applicability of diagnostic 
codes pertinent to orthopedic impairment.  Specifically, the 
Board acknowledges evidence showing a limitation of right 
shoulder motion.  However, the medical evidence does not show 
shoulder abduction limited to 25 degrees from the side to 
warrant assignment of a 40 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2000).  Moreover, with respect 
to any impairment of the clavicle or scapula, see 38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2000), the maximum rating for 
such under the Schedule is 20 percent, less than what the 
veteran currently has.  The record shows no neurologic damage 
attributable to the veteran's service-connected bullet wound.  
Thus, 38 C.F.R. § 4.124a (2000) is not for consideration.  
Also, although the veteran does have visible entry and exit 
wounds as residuals of his bullet wound, a separate 
evaluation is not warranted insofar as such scarring does not 
result in separate and distinct disability.  38 C.F.R. § 
4.56, pertinent to the severity of muscle damage, includes 
consideration of factors such as adherent scarring resulting 
in manifestations such as motion limitation or discomfort.  
Thus a separate evaluation based on scarring is not warranted 
in this case.  See 38 C.F.R. § 4.14.

The Board has also considered the factors mandated for 
consideration by the Court in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), however, this is a situation where the 
assigned evaluation is the maximum for limitation of shoulder 
motion and application of 38 C.F.R. §§ 4.40, 4.45 and 4.59 
will not operate to afford the veteran a higher evaluation.

Residuals, Pleural Cavity Injuries

The veteran's chest disability was previously evaluated under 
Diagnostic Code 6818, residuals of injuries to the pleural 
cavity, including gunshot wounds.  38 C.F.R. § 4.97 (in 
effect prior to October 7, 1996). 

Amendments to the respiratory disability regulations removed 
Code 6818 and added Code 6843, traumatic chest wall defect, 
pneumothorax, hernia, etc. 38 C.F.R. § 4.97 (in effect as of 
October 7, 1996).  Since the veteran filed his claim for an 
increased evaluation in February 1999, his disability must be 
considered under the current regulations.

Under Code 6843, a 10 percent rating is assigned when test 
results show FEV-1 of 71- to 80- percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; diffusion capacity of the lung 
for carbon monoxide by the single breath method (DLCO (SB)) 
56- to 80-percent predicted.  A 30 percent evaluation is in 
order when test results show FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted.  

Note 3 to Code 6843 provides that gunshot wounds of the 
pleural cavity with bullet or missile retained in lung, pain, 
or discomfort on exertion, or with scattered rales or some 
limitation of excursion of the diaphragm or of lower chest 
expansion shall be rated at least 20 percent disabling.  
Involvement of Muscle Group XXI (Code 5321) will not be rated 
separately.  38 C.F.R. Part 4, Diagnostic Code 6843 (2000).

A September 1997 private examination report noted complaints 
of wheezing.  The veteran reported that he worked in coal 
mines for 12 to 14 years, and he had smoked a half-pack of 
cigarettes per day since the age of fourteen.  He also had 
worked in the termite extermination business, and had been in 
a lot of dusty, moldy homes.  The diagnosis was obstructive 
lung disease.

A VA examination was conducted in April 1999.  On 
examination, the lung sounds were clear, and expansion 
appeared adequate.  Chest X-ray showed no active lung disease 
or abnormality.  Pulmonary function testing showed moderate 
obstructive impairment.  The examiner opined that the veteran 
did not sustain any significant lung parenchymal disease from 
his injury, although he had evidence of obstructive lung 
disease currently.  

In this case, since the evidence demonstrates that the 
veteran has no current lung or parenchymal impairment from 
his service connected wound, the pulmonary function studies 
may not be used to provide a basis for a 30 percent 
evaluation under Code 6843.  Nor is there any showing of 
scattered rales, limitation of excursion of the diaphragm or 
of lower chest expansion.  However, the Board notes that 
since the veteran's 20 percent rating has been in effect 
since 1946, it may not be reduced.  See 38 C.F.R. § 3.951 
(2000) (ratings in effect for 20 years are protected from 
reduction).

In summary, the preponderance of the evidence is against 
entitlement to a disability rating greater than 20 percent 
for the veteran's pleural cavity injury.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, 6843 (2000).



ORDER

Entitlement to service connection for arthritis, right 
shoulder, claimed as secondary to service connected gun shot 
wound residuals, is denied.

Entitlement to an evaluation in excess of 40 percent for 
wound, Muscle Groups II and IV, right, is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals, pleural cavity injuries, is denied.


REMAND

The veteran contends that he has post-traumatic stress 
disorder as a result of his experiences as a platoon sergeant 
in the Pacific in World War II.  The record shows that the 
veteran was involved in combat, and suffered a bullet wound 
in the chest in 1944.  The veteran was afforded a VA 
psychiatric examination in July 1999.  The examiner stated 
that he "could not find sufficient symptomatology to warrant 
a diagnosis of post-traumatic stress disorder.  The 
nightmares the veteran reported did not appear to relate to 
the stressors he experienced.  Similarly, his intrusive 
thoughts do not seem to relate to that."  The diagnosis was 
nightmare disorder.  Subsequent to that examination, the 
veteran submitted a four-page statement along with his VA 
form 9 in December 1999.  That statement contained extensive 
information pertaining to his wartime experiences and current 
symptoms.  

Given the change in law noted below, the Board is of the 
opinion that the claims folder should be returned to the 
examiner who conducted the July 1999 VA examination, and the 
examiner should be requested to review his examination report 
as well as the veteran's December 1999 statement.  The 
examiner should be asked to comment on whether his diagnosis 
would change based on the veteran's statement.  If deemed 
necessary by the examiner, the veteran should be scheduled 
for another VA examination.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the VA 
regional office (RO) has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In view of the foregoing, the case is remanded to the RO for 
the following:

1.  The claims folder should be returned 
to the examiner who conducted the July 
1999 VA psychiatric examination, and the 
examiner should be requested to review 
his examination report as well as the 
veteran's December 1999 four page 
statement.  The examiner should be asked 
to comment on whether his diagnosis would 
change based on the veteran's statement.  
If deemed necessary by the examiner, the 
veteran should be scheduled for another 
VA examination.  The examiner's report 
should provide complete rationale for all 
conclusions reached.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

3.  The claim for entitlement to service 
connection for post-traumatic stress 
disorder should be readjudicated.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



